Case 4:19-cv-00249-ALM-KPJ Document 27 Filed 10/01/19 Page 1 of 4 PageID #: 504



                               IN THE UNITED STATES COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

 JENAM TECH, LLC                                       §
                                                       §
 VS.                                                   §      CAUSE NO. 4:19-cv-249 [ALM/KPJ]
                                                       §
 LG ELECTRONICS, INC. and LG                           §      PATENT CASE
 ELECTRONICS MOBILECOMM USA, INC.                      §

            PLAINTIFF’S UNOPPOSED MOTION TO STAY CASE DEADLINES

         On September 27, 2019, Plaintiff Jenam Tech, LLC (“Jenam”) informed Defendants LG

 Electronics, Inc. and LG Electronics Mobilecomm USA, Inc. (together “LG”) that Jenam will

 likely be changing counsel, and asked whether LG would oppose a 30-day stay of this case.

 Subsequently, Jenam confirmed that it will be changing counsel and requests the time to identify

 and procure new counsel, as well as for new counsel to become familiar with the facts and status

 of this case.

         In discussing the issues, the Parties came to agreement on the following terms:

         1. If acceptable to the Court, all outstanding dates in this matter will be stayed for thirty

             (30) days, up to and including October 31, 2019.

         2. The proposed deadlines contemplated by Appendix B to the Court’s Order Governing

             Proceedings for the above referenced matter [Dkt.24], including but not limited those

             related to the claim construction process, will be extended by at least 30 days from the

             dates dictated by operation of Appendix B.

         3. Where the Court’s Order Governing Proceedings for the above referenced matter

             [Dkt.24] provides in pertinent part that “[A]ny motions to transfer shall be filed no later

             than twenty-one days before the Case Management Conference” (currently scheduled

             for October 22, 2019) meaning that such motions would ordinarily be due on October
Case 4:19-cv-00249-ALM-KPJ Document 27 Filed 10/01/19 Page 2 of 4 PageID #: 505



            1, 2019 [Id. at p. 2], the deadline for LG to file any motion to transfer would be extended

            for 30 days, to and including October 31, 2019.

        4. At the end of the 30-day stay period referenced in item #1 above, on October 31, 2019,

            parties will provide a status report to the Court with a proposal on a schedule going

            forward.

        5. The Parties request that the Rule 16 Management Conference currently set for October

            22, 2019, be rescheduled for a date and time convenient to the Court after the parties

            provide the status report referenced in item #4 above. Otherwise, the parties will be

            prepared to discuss the issues at the currently scheduled Rule 16 Management

            Conference on October 22, 2019.



        WHEREFORE, Plaintiff Jenam Tech LLC requests that the Court enter the attached order

 approving the parties’ agreement as set forth above.

 Dated: October 1, 2019                                 Respectfully submitted,



                                                By: /s/
                                                    Jeffrey G. Toler
                                                    Texas State Bar No. 24011201
                                                    Benjamin R. Johnson
                                                    Texas State Bar No. 24065495

                                                        TOLER LAW GROUP, PC
                                                        8500 Bluffstone Cove, Suite A201
                                                        Austin, Texas 78759
                                                        Tel. (512) 327-5515
                                                        Fax (512) 327-5575
                                                        jtoler@tlgiplaw.com

                                                        ATTORNEYS FOR PLAINTIFF
                                                        JENAM TECH LLC
Case 4:19-cv-00249-ALM-KPJ Document 27 Filed 10/01/19 Page 3 of 4 PageID #: 506



                             CERTIFICATE OF CONFERENCE

        Plaintiff states that (1) counsel has complied with the meet and confer requirements of

 Local Rule CV-7(h), and (2) Defendant LG is unopposed to the relief sought by this motion.

                                                     By: /s/ Jeffrey G. Toler
                                                        Jeffrey G. Toler
Case 4:19-cv-00249-ALM-KPJ Document 27 Filed 10/01/19 Page 4 of 4 PageID #: 507



                                     CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing document was filed electronically in

 compliance with Local Rule CV-5(a). As such, this notice was served on all counsel of record

 who have consented to electronic service as this district requires. Local Rule CV-5(a)(3)(A).

 Dated: October 1, 2019                              Respectfully submitted,



                                               By: /s/
                                                   Jeffrey G. Toler
                                                   Texas State Bar No. 24011201
                                                   Benjamin R. Johnson
                                                   Texas State Bar No. 24065495

                                                     TOLER LAW GROUP, PC
                                                     8500 Bluffstone Cove, Suite A201
                                                     Austin, Texas 78759
                                                     Tel. (512) 327-5515
                                                     Fax (512) 327-5575
                                                     jtoler@tlgiplaw.com

                                                     ATTORNEYS FOR PLAINTIFF
                                                     JENAM TECH LLC
